Case 2:21-cv-00010-JLB-NPM Document 11 Filed 04/22/21 Page 1 of 2 PageID 37




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


GREGORY PAUL FINLEY,

             Plaintiff,

v.                                                   Case No. 2:21-cv-10-JLB-NPM

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.


                                      ORDER

      Before the Court are Defendant’s Opposed First Motion for Stay of

Proceedings (Doc. 9) and Plaintiff’s Response (Doc. 10). In this Social Security case,

Defendant requests the Court stay the proceedings for ninety days or until such time

as the Agency regains capacity to produce a certified transcript of the administrative

record necessary to draft an answer and adjudicate the case. (Doc. 9, p. 1). Due to

the current situation in this country, Defendant represents the Agency has

transitioned to a telework environment, but encountered difficulties that impact the

operations of the Social Security Administration’s Office of Appellate Operations.

(Id., pp. 1-4). Defendant has implemented new measures but continues to be back-

logged. (Id.). Plaintiff opposes the ninety-day stay, arguing Defendant has not shown

why this case may take longer than average to process the certified administrative
Case 2:21-cv-00010-JLB-NPM Document 11 Filed 04/22/21 Page 2 of 2 PageID 38




record. (Doc. 10, p. 2). Plaintiff also argues Defendant should advance the present

case over cases in which the claimant does not oppose a stay. (Id.).

      A court has broad discretion whether to stay a proceeding “as an incident to

its power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997).

The court must weigh the benefits of the stay against any harms of delay. Id. at 707.

Here, the Commissioner has provided good cause to extend the deadline to file the

certified transcript and answer. But the Court finds a ninety-day extension would

cause undue delay. The Court will extend the deadline to file the certified transcript

and answer by sixty days.

      Accordingly, the Opposed Motion for Stay of Proceedings (Doc. 9) is

GRANTED in part. The Court extends the deadline for Defendant to file a certified

transcript and answer to June 11, 2021.

      DONE and ORDERED in Fort Myers, Florida on April 21, 2021.




                                          2
